Citation Nr: 1614790	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-39 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The appellant is the spouse of the Veteran who served on active duty from July 1973 to July 1976 and had subsequent reserve service from 1976 to 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

The weight of the evidence is against finding hypertension was incurred in or related to service.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In November 2007, prior to adjudication of her claim, the RO sent the appellant letters, providing notice that satisfied the requirements of the VCAA.  No additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The appellant provided a letter and opinion from Dr. IAO.  The record contains the Veteran's military personnel and treatment records.  The RO made multiple requests for any additional military records and the Veteran supplied records in his possession prior to his death.  VA provided a medical opinion on service connection for hypertension in June 2014.  There is no indication or assertion that the opinion is inadequate.  To the contrary, the examiner considered all evidence and provided rationale for the opinion.  The AOJ obtained military personnel records and the medical opinion and substantially complied with the remand directives; further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Analysis

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The appellant is the Veteran's surviving spouse.  See Marriage license.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A spouse may also demonstrate that the disability that caused the Veteran's death should have been service-connected.  See 38 C.F.R. § 3.312.  To establish service-connection, an appellant must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010); see also 38 C.F.R. § 3.303(a).

Active service is defined as active duty, as well as, any period of active duty for training (ACDUTRA) during which disability or death is incurred or aggravated by disease or injury in the line of duty, and any period of inactive duty training (IDT), during which disability or death is incurred or aggravated by injury in the line of duty.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Certain chronic diseases, including hypertension, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Lay statements of continuity of symptomatology may prove service connection for those chronic diseases enumerated in 38 U.S.C.A. § 1101(3).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran and appellant are competent to report symptoms and experiences observable by their senses but not to diagnose hypertension or determine its cause as this requires specialized training to understand the complexities of the cardiovascular system.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements were detailed and generally consistent.  

After a review of the record, the Board finds that the criteria for service connection for the cause of the Veteran's death have not been met.  38 C.F.R. §§ 3.303, 3.312.

First, the Veteran's death certificate lists his cause of death as sepsis with related causes of chronic obstructive pulmonary disease and cardiomyopathy.  In a March 2008 letter, Dr. IAO noted that the Veteran had hypertension throughout most of his life and it could have been a factor in his health relating to his death.  

The appellant contends that the Veteran developed hypertension in service and in turn, his death was related to that hypertension.  Prior to his death, the Veteran asserted that he was diagnosed with hypertension during service.  In a May 2001 statement, he reported being diagnosed during active reserve service, but in a June 2002 statement, he wrote that he was diagnosed during active duty in the Army.  These statements appear to be inconsistent as to the date of diagnosis.  The Veteran had active duty with the Army from July 1973 to July 1976 and reserve service thereafter.  See DD214.  Service treatment records from his period of active duty show elevated blood pressure in December 1973 that "border[ed] hypertension."   July 1977, January 1982, and May 1983 examinations revealed normal heart and cardiovascular system with blood pressure readings of 138/76, 120/80, and 100/80, respectively.  In the January 1982 medical questionnaire, the Veteran indicated that he had high or low blood pressure, but the examiner clarified that his blood pressure was 100/80 and he was not taking any blood pressure medication.  By 1987, records show he was medicated for hypertension.  

The June 2014 VA examiner opined that hypertension was less likely than not incurred in or caused by service.  He reasoned that the Veteran was diagnosed with hypertension following his transition from active duty and after 1983 because the 1977 and 1983 examinations showed normal blood pressure.  The examiner explained that the elevated blood pressure in December 1973 was recorded during treatment for corneal erosion when he was in pain.  He noted that isolated, mild elevations did not provide for a hypertension diagnosis.  

The evidence shows that the Veteran was diagnosed with hypertension at some point between May 1983 and May 1987.  The evidence does not support a finding that hypertension was diagnosed in or within a year of active duty service or continuity of symptomology for the chronic disease provisions to apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.  As noted above, a disease, such as hypertension, can only qualify as a service-connected disability if it was incurred during a period of ACDUTRA, not IDT.  38 C.F.R. §§ 3.6, 3.303, 3.304.  Here, there is no record to evidence that the Veteran was diagnosed with hypertension during a period of ACDUTRA.  Records from reserve service do not note a date of original diagnosis.  The Veteran's statements as to the date of diagnosis are inconsistent and therefore less probative than the service records and the examiner's opinion.  Dr. IAO's opinion is probative as to cause of death but does not provide a date of diagnosis of hypertension.  The Board has afforded the appellant the benefit of the doubt, but the evidence is against finding that hypertension was incurred during active duty or diagnosed during a period of ACDUTRA.  Service connection for hypertension cannot be established; therefore, DIC is not warranted.  See 38 C.F.R. §§ 3.303, 3.312.      


ORDER

Service connection for cause of death and DIC are denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


